DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice in response to the After Final filed 12/07/2021 for Application No. 16/020,633. Claim(s) 1, 2 and 4-9 have been examined and fully considered.
Claims 3 and 10 have been canceled. 
Claims 1, 5, 7 and 9 have been amended.
Claims 1, 2 and 4-9 are now present in this application.
Response to Arguments/Rejections
In light of Applicant’s amendments, filed 12/07/2021, with respect to Application No.
16/020,633, the arguments have been fully considered and are persuasive. Independent claim 1 has been amended to incorporate the limitations of allowable claim 3. In addition, allowable claim 9 has been amended into independent form and to include the limitations of base independent claim 1. In view of these amendments, claim 3 has been canceled, and each of claims 5 and 7 has been amended to depend on independent claim 1.  Applicant’s amendments have overcome the 35 U.S.C. § 103 raised in the previous action; therefore the previous 35 U.S.C. § 103 claim rejection are hereby withdrawn.
Allowable Subject Matter
Claim(s) 1, 2 and 4-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663